Citation Nr: 0915937	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  02-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the right shoulder, 
currently evaluated 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the left shoulder, 
currently evaluated 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.

Procedural history

The Veteran was granted service connection for right and left 
shoulder disabilities in a December 1981 rating decision, 
which assigned 10 percent disability ratings to each.  

In a May 1989 decision, the Board granted the Veteran a 20 
percent evaluation for his service-connected right shoulder 
disability.  The May 1989 Board decision also denied the 
Veteran's increased rating claim as to the left shoulder 
disability.

The Veteran filed his current claims of entitlement to 
increased ratings for his right and left shoulder 
disabilities in July 1999.  In the July 2000 rating decision, 
the RO increased the right shoulder disability rating to 40 
percent and his left shoulder disability to 30 percent.  The 
Veteran disagreed with the decision and initiated this 
appeal.  The Veteran's testimony before a Decision Review 
Officer (DRO) in June 2002 was considered by the RO to be 
equivalent to the submission of a substantive appeal [VA Form 
9].

In October 2004, the Veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims file.  

In a February 2005 decision, the Board denied the Veteran's 
claims of entitlement to increased ratings for his service-
connected bilateral shoulder disabilities.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims 
(the Court).  In a Memorandum Decision dated June 29, 2007, 
the Court vacated the Board's decision as to the issues of 
increased ratings for service-connected right and left 
shoulder disabilities.  The issues were remanded to the 
Board.  

In April 2008, the Board remanded the Veteran's bilateral 
shoulder disabilities claims for further development.  The VA 
Appeals Management Center (AMC) continued the previous 
denials in an October 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims file has been returned to 
the Board for further appellate proceedings.

Issues not on appeal

The Board's February 2005 decision also denied the Veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), recognized three individuals as children 
of the Veteran for VA compensation purposes, and upheld VA's 
reduction of the Veteran's disability benefits for a period 
of time in which he was incarcerated.  The Court noted in its 
June 2007 Memorandum Decision that the Veteran had not raised 
any arguments as to those three issues and that they were 
deemed to have been abandoned.  The Board's decision as to 
those three issues was affirmed by the Court and is therefore 
final.  See 38 C.F.R. § 20.1100 (2008).
Representation

In May 2005, the Veteran designated an attorney as his 
representative.  In September 2006, the attorney contacted 
VA, indicating that she was withdrawing as the Veteran's 
representative.  The Veteran subsequently pursued his appeal 
at the Court on a pro se basis, and he continues to be 
unrepresented.  


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability 
is manifested by symptoms including pain, locking, and 
limitation of motion.

2.  The Veteran's service-connected left shoulder disability 
is manifested by symptoms including pain, locking, and 
limitation of motion.

3.  The evidence does not show that the Veteran's bilateral 
shoulder disabilities are so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum schedular rating 
of 40 percent for the service-connected right shoulder 
disability.  An increased rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).

2.  The Veteran is in receipt of the maximum schedular rating 
of 30 percent for the service-connected left shoulder 
disability.  An increased rating is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).

3.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected bilateral 
shoulder disabilities on an extraschedular basis have not 
been met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating in 
excess of 40 percent for his service-connected right shoulder 
disability and an increased rating in excess of 30 percent 
for his service-connected left shoulder disability.  Because 
these issues involve the application of identical law to 
similar facts, in the interest of economy they will be 
addressed together.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  

The July 2007 Court decision

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

In the July 2007 Memorandum Decision, the Court indicated 
that "remand is appropriate because the Board considered 
evidence - specifically, the November 2002 and May 2004 VA 
examination reports - in the first instance."  As will be 
explained immediately below, consideration of the additional 
evidence by the agency of original jurisdiction (AOJ) has now 
been accomplished.  

Stegall concerns

In April 2008, the Board remanded the case to the AOJ in 
order to allow for consideration of additional evidence 
submitted by the Veteran during the appeals process.  
Additionally, the AOJ was to provide the Veteran with VCAA 
notice which complied with the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Veteran's claims were then to be readjudicated.  

The record shows that the Veteran was provided with a May 
2008 VCAA letter that complied with the Court's decision in 
Vazquez-Flores.  Subsequently, the Veteran's claims were 
readjudicated in an October 2008 SSOC, which considered all 
additional evidence submitted by the Veteran.  Accordingly, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated October 2001, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claims in VCAA letters dated 
October 2001, July 2005, September 2006, and May 2008.  
Specifically, the letters stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The letters also indicated that a VA 
examination would be scheduled if necessary to make a 
decision as to the Veteran's claims.

The July 2005, September 2006, and May 2008 letters 
emphasized:  "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as 
in the originals].

The above-referenced VCAA letters specifically requested, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [AOJ] decision on a 
service connection claim."  Here, VCAA notice was not 
provided until October 2001 and September 2006, years after 
the July 2000 RO decision that is the subject of this appeal.  
Crucially, the Veteran's claims were readjudicated in SSOCs 
dated September 2002 and October 2008, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
September 2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The September 2006 letter also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the September 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice, since the Veteran's claims were readjudicated 
in the October 2008 SSOC, following the issuance of the 
September 2006 letter.  See Sanders, supra.

The Court in Vazquez-Flores, supra, recently held that a 
notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As indicated above, the Veteran received specific notice of 
the Court's Vazquez-Flores decision in a VCAA letter dated 
May 2008.  As to first prong of the holding of Vazquez-
Flores, in VCAA letters dated October 2001, July 2005, 
September 2006, and May 2008, the Veteran was informed that 
he may submit evidence showing that his service-connected 
disabilities have increased in severity.  Specifically, in 
the May 2008 VCAA letter, the Veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the Veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disabilities in the May 2008 VCAA letter.  Moreover, the 
Veteran received the previous Board decision dated February 
2005, which contained the appropriate schedular criteria.  
Additionally, there is no timing problem with the schedular 
criteria notice as the Veteran was afforded a subsequent 
adjudication following the issuance of the May 2008 letter.  
See Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
September 2006 and May 2008 VCAA letters informed the Veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the September 2006 and May 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
 See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service records, as well 
as, VA and private treatment records.  Additionally, the 
Veteran afforded VA examinations, most recently in September 
2008.

The Board observes that all due process concerns have been 
satisfied.  
See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  As indicated above, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.
Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether different rating codes 
are "more appropriate" than those used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected right and left shoulder 
disabilities are currently rated pursuant to 38 C.F.R. 4.71a, 
Diagnostic Codes 5203-5201 [clavicle or scapula, impairment 
of, with limitation of motion].  See 38 C.F.R. § 4.27 (2008) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The Board notes 
that the Veteran was originally rated under these Diagnostic 
Codes based on his history of surgery to correct bilateral 
shoulder dislocations.  See, e.g., the SOC dated May 2002.
In essence, the Veteran has been rated under Diagnostic Code 
5201, limitation of motion of the shoulders.

The Veteran is now diagnosed with degenerative osteoarthritis 
of the bilateral shoulders.  See, e.g., the VA examination 
report dated September 2008.  Diagnostic Code 5003 indicates 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

Accordingly, the Board finds that Diagnostic Codes 5003 and 
5201 are the most appropriate in this case, as they pertain 
to the specific shoulder disabilities and symptomatology from 
which the Veteran currently suffers [degenerative arthritis 
and limitation of motion].  As a practical matter, 
notwithstanding the recent diagnosis of osteoarthritis, the 
Veteran's bilateral shoulder disabilities are still rated 
based upon limitation of motion pursuant to Diagnostic Code 
5201.  

Specific schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  For the purpose of 
rating disabilities due to arthritis, the shoulder is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent evaluation for the major extremity and 
a 30 percent evaluation for the minor extremity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

The Board observes that the Veteran's right upper extremity 
is his major extremity.  See 38 C.F.R. § 4.69 (2008) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Normal range of motion for the shoulder is defined as 
follows:  forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2008).



Analysis

Schedular rating

The Veteran seeks an increased rating for his service-
connected bilateral shoulder disabilities.  He is currently 
assigned a 40 percent evaluation for his service-connected 
right (major) shoulder disability and a 30 percent evaluation 
for his service-connected left (minor) shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  As has 
been explained above, these are the maximum ratings for both 
the major and minor extremity under the applicable diagnostic 
code.

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum schedular rating allowable under the applicable 
Diagnostic Codes.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.   See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, supra.

The September 2008 VA examiner indicated that the Veteran's 
right shoulder shows "a five inch surgical scar that 
exhibits mild keloid formation, but is non-adherent to 
underlying tissues" and is nontender.  The examiner also 
identified "a five and a half inch surgical scar in the 
deltopectoral groove" of the left shoulder and noted that 
the scar is depressed "with tendency toward keloid without 
evidence of adherence to underlying tissue."  This left 
shoulder scar was also nontender to palpation.  See the VA 
examination report dated September 2008.  The findings of the 
September 2008 VA examiner are consistent with the medical 
evidence of record, including VA and private treatment 
records and previous VA examinations.  

There is no competent medical evidence to suggest, nor does 
the Veteran contend, that the surgical scars on the right and 
left shoulders manifest symptomatology that requires a 
separate disability rating.  Accordingly, based on the 
medical evidence, the Board finds that separate ratings for 
the asymptomatic scars are not warranted.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

In the July 2000 rating decision which is the subject of this 
appeal, the RO increased the right shoulder disability rating 
to 40 percent and his left shoulder disability to 30 percent 
effective July 26, 1999, the date of receipt of the Veteran's 
claims.  Therefore, the question to be answered by the Board 
is whether any different rating should be assigned for the 
relevant time period under consideration [July 26, 1998 to 
the present]. 

For the year prior to July 1999, a 20 percent rating was 
assigned for the right shoulder disability and a 10 percent 
rating was assigned for the left shoulder disability.  The 
medical evidence of record does not show any increase in the 
Veteran's shoulder disabilities during the period between 
July 1998 and the effective date of the increased ratings, 
July 26, 1999.  The Veteran did not submit or identify any 
evidence to support a finding that his shoulder disabilities 
were worse in the year preceding the date of his claim.  

The VA examination report dated May 2000 indicated that the 
Veteran's bilateral shoulder disabilities were manifested by 
continuous pain, limitation of range of motion, stiffness, 
and locking.  The May 2000 examiner further noted that 
repeated motions of the shoulders caused tenderness, pain, 
weakness, fatigue, and diminished range of motion.  There is 
no competent medical evidence to suggest that the Veteran 
suffered from increased symptomatology in either the left or 
the right shoulder prior to May 2000.  Accordingly, the Board 
finds that assignment of increased ratings prior to the date 
of receipt of the claim, July 26, 1999, is not warranted.

In sum, there have been no medical findings which would allow 
for the assignment of increased disability ratings at any 
time during the period of time here under consideration.  
Accordingly, after a careful review of the record, the Board 
finds that the disability ratings assigned by the RO were 
appropriate for the time period under consideration.

Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected bilateral 
shoulder disabilities.  However, he has repeatedly 
articulated that he is unable to maintain gainful employment 
as a result of his bilateral shoulder symptomatology.  See, 
e.g., the notice of disagreement dated December 2000.  
Moreover, as the Veteran is currently assigned the maximum 
schedular ratings for his bilateral shoulder disabilities, as 
a practical matter, the relevant inquiry is whether 
extraschedular ratings are warranted in this case.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that he is currently 
unable to work as a result of his bilateral shoulder 
disabilities.  However, there is no competent medical 
evidence to suggest that the Veteran's bilateral shoulder 
disabilities are the reason for his unemployment.  In 
particular, the May 2004 VA examination report noted the 
examiner's findings that the Veteran did not have a 
functional disability as a result of his shoulder 
symptomatology and that the shoulder symptomatology had no 
effect on his usual occupation.  Also of significance are the 
opinions in the October 2002 VA treatment record and November 
2002 VA examinations, which indicate that the Veteran's 
service-connected shoulder disabilities do not negatively 
affect his employability.  More recently, the September 2008 
VA examiner specifically indicated that the Veteran's 
shoulder symptomatology had no effect on his usual occupation 
or daily activities.  

There is no question that the Veteran experiences problems 
due to his service-connected bilateral shoulder disabilities 
which would translate to difficulty in finding employment.  
However, the extent of current occupational impairment is 
specifically contemplated by the currently assigned 
disability ratings for each shoulder.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

It is undisputed that the Veteran is currently unemployed and 
has been for some time.  However, the evidence of record 
indicates that the Veteran's unemployment is largely due to 
his decades-long history of polysubstance abuse, chronic 
homelessness, and incarceration.  The Board observes that the 
Veteran received inpatient substance abuse treatment as 
recently as October 2006, at which time his prognosis for 
recovery was listed as "poor, given patient's polysubstance 
abuse dependence, likely mental illness, homelessness, no set 
follow-ups, and irregular discharge."  See VA treatment 
record dated October 2006.

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
bilateral shoulder disabilities.  The Board recognizes that 
the VA physicians have recommended that the Veteran consider 
bilateral shoulder replacements.  See, e.g., the VA treatment 
record dated July 2005.  However, the severity of the 
Veteran's bilateral shoulder disabilities is clearly 
indicated by the maximum schedular ratings assigned for each 
disability.  
The September 2008 VA examiner noted that the Veteran did not 
report incapacitating episodes as a result of his shoulder 
disabilities.  Further, the evidence does not show that the 
Veteran has required frequent hospitalizations as a result of 
his bilateral shoulder disabilities.  The Veteran is no 
stranger to the VA medical system.  However, his in-patient 
medical treatment is primarily concerned with his long-
standing polysubstance abuse problems.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral shoulder 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

Entitlement to an increased disability rating for service-
connected post-Bristow repair of the right shoulder is 
denied.

Entitlement to an increased disability rating for service-
connected post-Bristow repair of the left shoulder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


